Citation Nr: 0935992	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-35 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J.B.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had served on active duty 
from January 1994 to August 2001, with prior periods of 
active duty for training and inactive duty for training, to 
include March 1993 to July 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Veteran appeared at the RO and testified 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

At the hearing, it appears that the Veteran has raised the 
issue of a higher rating for service-connected fibromyalgia 
(see Transcript, p. 12).  That issue is referred to the RO 
for its appropriate consideration.  

It is noted in a previous rating decision in July 2002, the 
RO denied service connection for a neck condition in 
association with numerous other musculoskeletal conditions, 
and the Veteran appealed that decision.  Then, in a May 2004 
rating decision, the RO granted service connection for 
fibromyalgia, also claimed as neck pain and other conditions.  
In other words, the RO considered the prior claim for a neck 
disability as a manifestation of fibromyalgia.  In connection 
with the current appeal, the Veteran is claiming service 
connection for a cervical spine disability that is separate 
and distinct from his service-connected fibromyalgia.  As 
such, the Board deems that the current claim provides a "new 
cause of action" not subject to the usual requirement of new 
and material evidence to reopen.  See Spencer v. Brown, 4 
Vet. App. 283 (1993); Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998).  For this reason, the Board will adjudicate the 
current claim for service connection as an original, rather 
than as a reopened, claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On an October 2001 claim, the Veteran indicated that neck 
pain began in January 2001, and that he was treated at 
Madigan Army Hospital.  Service personnel records indicate 
that he was involved in a motor vehicle accident in January 
2001, and that he was subsequently transported to the 
emergency room at Madigan Army Medical Center in Tacoma, 
Washington for injuries, namely cervical and thoracic strain.  
He was treated and released.  The only records of treatment 
at that time are X-rays of the cervical spine, which were 
negative.  The RO should attempt to obtain any additional 
treatment records from Madigan Army Medical Center.    

Post-service medical records show that on a VA examination in 
August 2001, the Veteran complained of neck pain, among other 
things, and the diagnosis was that of multiple 
musculoskeletal complaints that were all "in the round of 
fibromyalgia".  On a June 2002 VA outpatient record, the 
Veteran reported that ever since a motor vehicle accident in 
January 2001 he had recurring soreness, stiffness, and 
swelling in the neck, as well as a recurring sensation of 
numbness of the elbows, wrists, and hands.  The diagnosis was 
chronic cervical pains.  Private records from Gateway Medical 
Associates show that the Veteran was diagnosed with 
degenerative joint disease and degenerative disc disease of 
the cervical spine in August 2002, and with cervical spine 
degenerative joint disease in September 2002 and November 
2002.  Thereafter, the Veteran was treated at the VA for 
complaints of neck pain, usually associated with a history of 
fibromyalgia.  A VA MRI in June 2006 showed mild left lateral 
disc protrusion at C5-6.  VA outpatient records from the pain 
clinic dated in May 2007 and October 2008 indicate diagnoses 
of cervical degenerative disc disease and cervical facet 
arthropathy, possible whiplash injury.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent  
symptoms of a disability; (B) Establishes that the appellant 
suffered an event, injury or disease in service; and (C)  
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  

In light of the above, the Board finds that a VA examination 
is warranted before the issue of service connection for a 
cervical spine disability can be decided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's 
treatment for a spine disability as a 
result of a motor vehicle accident in 
January 2001 from Madigan Army Medical 
Center.  If no records can be found, 
notify the Veteran in accordance with 38 
C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of all cervical spine disability, 
to include any degenerative joint disease 
and degenerative disc disease.  The claims 
folder should be made available to the 
examiner for review.  The examiner is 
asked to distinguish any cervical spine 
disability that is associated with 
fibromyalgia from any disability that is 
not related to fibromyalgia.  For any 
currently diagnosed disability that is 
determined to be separate and distinct 
from the fibromyalgia, the examiner is 
asked to furnish an opinion as to whether 
it is at least as likely as not that the 
diagnosed disability had its onset during 
the Veteran's period of service that ended 
in August 2001 or manifested during the 
first year following his discharge from 
service in August 2001.  It is helpful if 
the examiner would provide a complete 
rationale for all opinions.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

3.  After the development has been 
completed, adjudicate the claim of service 
connection for a cervical spine 
disability, as separate from the service-
connected fibromyalgia.  If the benefit 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




